Citation Nr: 1206275	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  06-23 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA improved death pension benefits in the amount of $7,212.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to December 1971.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 decision of the Department of Veterans Affairs (VA), Milwaukee, Wisconsin, Regional Office's (RO) Committee on Waivers and Compromises (Committee).  Presently, the New Orleans RO properly has jurisdiction over the appellant's claim.

On her July 2006 Appeal to the Board of Veteran's Appeals (VA Form 9), the appellant requested a Board hearing at her local RO, related to her present claim; however, this request was properly withdrawn before the aforementioned hearing was held.  See 38 C.F.R. §§ 20.703, 20.704 (2011).

This appeal was previously before the Board in October 2010.  The Board remanded the claim so that the RO could issue a Statement of the Case (SOC) to the appellant containing a complete discussion of whether the overpayment of $7,212.00 was properly created, and so the RO could readjudicate the issue of entitlement to a waiver of that amount.  The RO issued the SOC addressing whether the overpayment of $7,212.00 was properly created in May 2011.  The appellant did not file a substantive appeal within 60 days of the date of notice of the May 2011 SOC; thus, the only issue currently before the Board is entitlement to a waiver of the overpayment.  See 38 C.F.R. § 20.302(b)(2011).  



FINDINGS OF FACT

On October 11, 2011 the Board was notified by the appellant's daughter that the appellant died in July 2011.  Her death was confirmed by the Social Security Death Index.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011); 38 C.F.R. § 20.1302 (2011). 

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2011). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151  2008) (creating new 38 U.S.C. § 5121A , substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision).


ORDER

The appeal is dismissed.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


